Disney,
dissenting: I dissent. In Edward E. Rieck, 35 B. T. A. 1178, we considered the question to be “what constitutes a ‘cause of action’ in cases involving the determination of the income tax liability of taxpayers”, and cited Peruna Co., 11 B. T. A. 1180, where we said: “In the present case, as in Eastman Gardiner Naval Stores Co., supra, petitioner had one right of action in the sense that term is used in the cases cited. This was its right to petition this Board for a review of its income tax liability for certain years as finally determined by the Commissioner.” We concluded: “It follows that if the amendment to the petition in the instant proceeding did not set up a new cause of action, and we do not think it did, then it relates hack and is effective from the date the original petition was filed.” The Circuit Court of Appeals, Third Circuit, agreed with us that the question was properly stated by us, saying:
* * * The real question thus becomes, as formulated in the opinion of the Board, “what constitutes a cause of action in cases involving the determination of the income tax liability of taxpayers.”
The court disagreed with our view that in the case presented no new cause of action was set up in the amended petition. The statute of limitations as to refund; claims had run, and the case was reversed. It appears from the above that the cause of action is set forth in the petition filed with the Board. Though in the Riech case the reversal was because of the fact that the claim for refund was set up by amended petition, after the running of the statute of limitations prescribed for such claims, nevertheless the opinion is based upon the fact of a new claim, not originally set forth in the petition, and in my opinion the thought is equally applicable to the 90-day limitation after deficiency notice. A new refund claim upon, specific grounds is not covered by an original claim upon other specific grounds. United States v. Garbutt Oil Co., 302 U. S. 528; United States v. Andrews, 302 U. S. 517, Therein the Court found *137“the analogies of pleading” helpful, though not to be slavishly followed. We here have a cause of action pleaded within a prescribed period, setting forth a specific claim of overpayment, and a distinctly different claim thereafter asserted. I think the rule usually applicable to pleadings applies here, that the amendment sought does not merely better state the original cause of action, but states a cause of action not germane to the original, and that such amendment should not be permitted after the 90-day period.
Aenold agrees with this dissent.